Citation Nr: 1222676	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for anxiety reaction, also claimed as depression, irritability, memory loss and insomnia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a low back disorder).

4.  Entitlement to service connection for degenerative disc disease and arthritis of the cervical spine (claimed as neck disorder).

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder).

8.  Entitlement to service connection for yeast infection secondary to continuous positive airway pressure (CPAP) use for a sleep disorder secondary to sleep disorder.

9.  Entitlement to service connection for sexual dysfunction.

10.  Entitlement to an effective date earlier than May 11, 2007, for the grant of service connection for Barrett's Esophagus with gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990, and from January 1991 to April 1991, including service in the Persian Gulf.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from Augu 2006 and February 2010 rating decisions of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2006 rating decision, the RO, in pertinent part, denied entitlement to service connection for PTSD, a back condition, a neck condition, and arthritis.

In a February 2010 rating decision, the RO, in pertinent part, denied entitlement to service connection for fibromyalgia, sleep apnea, a yeast infection secondary to CPAP machine to treat his sleep disorder, and sexual dysfunction.  In addition, the RO confirmed and continued the previous denial of entitlement to service connection for GERD, claimed as digestive disorder with diarrhea and constipation (now claimed as GERD, acid reflux, and hiatal hernia), and the denial of entitlement to service connection for anxiety reaction, also claimed as depression, irritability, memory loss and insomnia (now claimed as mental disorder).

The issues of entitlement to service connection for PTSD, a back disability, a neck disability and arthritis were remanded by the Board in July 2010.

In a May 2011 rating decision, entitlement to service connection for Barrett's Esophagus with GERD and IBS was granted as of May 11, 2007; the Veteran perfected an appeal as to the effective date assigned in this decision.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for anxiety reaction, also claimed as depression, irritability, memory loss and insomnia, entitlement to service connection for PTSD, entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for degenerative disc disease and arthritis of the cervical spine, entitlement to service connection for arthritis, entitlement to service connection for fibromyalgia, entitlement to service connection for sleep apnea, entitlement to service connection for yeast infection secondary to CPAP use for a sleep disorder secondary to sleep disorder and entitlement to service connection for sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An October 1996 rating decision denying entitlement to service connection for digestive problems with diarrhea and constipation as an undiagnosed illness of the Persian Gulf War is final.

2.  Statements submitted to the VA on November 3, 2005, show intent to file a claim for entitlement to service connection for a digestive disorder.   


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying service connection for digestive problems with diarrhea and constipation as an undiagnosed illness of the Persian Gulf War is final; the Veteran has not claimed, and the record does not otherwise indicate, that there was clear and unmistakable error (CUE) in this decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a), 3.156 (2011).

2.  The criteria for an effective date of November 3, 2005, but no earlier, for the award of service connection for Barrett's Esophagus with GERD and IBS have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for Barrett's Esophagus with GERD and IBS, courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Earlier effective date

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).

Finally, 38 C.F.R. § 3.400 states that the effective date for an award of compensation should be the later of the date of receipt of the claim or the date entitlement arose.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court held that a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, and that the date the evidence is submitted or received is irrelevant when considering the effective date of an award.

As an initial matter, the Board notes that the Veteran was previously denied entitlement to service connection for digestive problems with diarrhea and constipation as an undiagnosed illness of the Persian Gulf War in a March 1996 rating decision.  That denial was confirmed in a subsequent October 1996 rating action.    

The March 1996 rating decision denied the claim because the evidence failed to indicate in-service symptoms and the post-service record reflected a known clinical diagnosis that was not related to service.  In October 1996, the RO considered a lay statement indicating continuous stomach problems since service.  The claim remained denied, as such were attributed to the clinically known post-service diagnosis and there was still an absence of in-service manifestations.

If new and material evidence is received during the applicable appellate period following a RO decision (1 year for a rating decision) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

No new and material evidence within the meaning of 38 C.F.R. § 3.156 was received within one year from the issuance of the October 1996 rating decision.  In fact, the Veteran filed no further correspondence of any type with the RO within the period prescribed for appeal, and no further evidence was added to the claims file (or in VA's constructive possession) within one year of the October 1996 rating decision.  Consequently, that rating decision became final.  See 38 C.F.R. §§ 20.200, 20.1103.  Moreover, the Veteran has not alleged that there was CUE in the March 1996 rating decision.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (allegations of CUE must be plead with specificity).

The next question for consideration is whether the Veteran filed a new claim for service connection for a digestive disorder after the March 1996 rating decision became final but before he filed the instant claim on appeal in May 2007.  Based on the evidence in the claims file, the Board finds that an earlier effective date of November 3, 2005, is warranted for the grant of service connection for Barrett's Esophagus with GERD and IBS.  On this date, the Veteran submitted several statements, including one in which he contended that several of his complaints, including digestive problems, could be linked to his time in service.  The Veteran was sent a notification letter with regard to this claim in June 2006; however, it does not appear that the claim was adjudicated until after he filed his claim in May 2007.  

As such, the effective date for service connection for Barrett's Esophagus with GERD and IBS should be November 3, 2005, as this statement is considered a claim for benefits for a digestive disorder.  The Board has reviewed the record and finds no other communication prior to these statements, but after the appeals period for the March 1996 rating decision, that would qualify as a claim for benefits for a digestive disorder.

In reaching the above determination,  the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of November 3, 2005, but no earlier, is assigned for the award of service connection for Barrett's Esophagus with GERD and IBS, subject to the regulations controlling the payment of monetary benefits.


REMAND

The Veteran has claimed entitlement to service connection for PTSD.  A January 2012 VA examiner found that he did not have a diagnosis of PTSD meeting the criteria under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  However, the record reflects that the Veteran was diagnosed with PTSD, apparently meeting the DSM-IV criteria, in May 2006.  This record appears to show that the Veteran's PTSD was related to active duty.  

A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As such, the Veteran's claims folder should be returned to the examiner who provided the January 2012 opinion to consider and discuss the Veteran's previous diagnosis of PTSD in the record.  

As the issue of entitlement to service connection for PTSD is being remanded for additional development, the Board finds that, due to the factual overlap between the issues, the Veteran's petition to reopen his claim for entitlement to service connection for an anxiety disorder should be deferred until the pending development  has been completed.

In its July 2010 Remand, the Board noted that the record of evidence showed that the Veteran was in receipt of disability benefits from the Social Security Administration, and instructed the AOJ to obtain a copy of the favorable decision granting benefits and as well as copies of all medical records underlying its determination.  A disc containing the Veteran's favorable decision from the Social Security Administration (SSA) is in the claims file.  Such records reflect that the Veteran has been found disabled due to lumbosacral disc disease, cervical disc disease, sleep apnea, and rheumatoid arthritis.  

The SSA disc contains several "Personal Decision Notices" referencing various private treatment records that were considered in deciding the Veteran's claim.  Such records are not contained on the disc itself and are not otherwise contained in the claims folder.  Specifically, the identified treatment providers were Frederick Memorial Hospital, Willie M. Yu, M.D., Mikhael Taller, M.D., the Orthopaedic Associates of Frederick, Jean Rene Poirier, M.D., and Boyd A. Dwyer, M.D.  While some records from Frederick Memorial Hospital, and from Dr. Poirier and Dr. Dwyer are in the claims file, the SSA disc identifies the records by the "date received" rather than the date of the treatment report itself.  Therefore, it is not possible to know whether the reports in VA's possession are the ones relied on by SSA.  Accordingly, further efforts must be undertaken to obtain the exact records considered by SSA.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

The Board notes that the Veteran's claim for entitlement to service connection for yeast infection secondary to CPAP use for a sleep disorder is inextricably intertwined with his claim for entitlement to service connection for sleep apnea, and as such must be remanded.  

The Board notes that under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 'qualifying chronic disability' means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

However, even if the Veteran does not have a diagnosis of fibromyalgia, he may be service-connected for signs or symptoms that may be a manifestation of an undiagnosed illness, which include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

The term 'Persian Gulf Veteran' means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  In this case, the Veteran served as an ambulance driver in Saidi Arabia during his second tour of duty.

In April 2007, the Veteran indicated that he wished to claim entitlement to service connection for fibromyalgia, possibly secondary to a mental disorder.  The Veteran contended that he had muscle aches, and that he had been diagnosed with rheumatoid arthritis, but his doctor indicated that his pain did not coincide with the diagnosis of rheumatoid arthritis.  In a June 2010 VA examination, the examiner noted the Veteran's complaints of pain in his arms and legs, specifically in his shoulders, wrists, knees and ankles, and found that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  

The Veteran has been diagnosed with Kienbock's disease by history, as well as carptal tunnel syndrome in his wrists, tendinoapthy of the left shoulder, chronic strain of the right shoulder, and degenerative changes in both knees.  However, the examiner has not commented on whether the diagnosed disorders in his wrists, shoulders and knees are related to active duty, and whether the Veteran has any undiagnosed illnesses or medically unexplained chronic multisymptom illnesses causing symptoms of pain or functional impairment in his wrists, shoulders or knees.  The examiner also did not address whether the Veteran has any disorder of the ankles.

As such, a medical opinion is necessary to discuss whether the Veteran's diagnosed disorders in his knees and wrists are related to service, and whether he has current diagnosed disorders of his shoulders and ankles.  If the examiner diagnoses disorders in the Veteran's shoulders and ankles, he should provide an opinion as to whether they are related to active duty.  In addition, the examiner should determine whether the Veteran has any undiagnosed disorders medically unexplained chronic multisymptom illnesses in his shoulders and ankles causing pain and limitation of function.  

Additionally, the Veteran has claimed entitlement to service connection for  sexual dysfunction.  While the service treatment records do not reflect reports of sexual dysfunction, a September 1987 service treatment record shows complaints of left testicular pain on movement only.  The examiner assessed mild pain and to rule out epididymitis and torsion.  An April 1991 record reflects that the Veteran had right lower extremity pain with radiation into the groin.  The Veteran indicated that he had groin pain with two weeks of testicular swelling.  The impression was right epididymoorchitis and to rule out a torsion of the testes and an inguinal hernia.  He was found to have a small right epididymal cyst.  The Veteran has reported a history of erectile dysfunction at this June 2010 VA examination.  As such, he should be afforded a VA examination to determine whether his current erectile dysfunction is related to any incident in service.  

In addition, a November 1995 VA medical record shows that the Veteran reported problems with ejaculation while on Paxil for depression.  As the vet has claimed entitlement to service connection for a psychiatric disorder, the examiner should determine whether the Veteran has sexual dysfunction as a result of the medication taken to treat his psychiatric disorder or whether the medication makes his erectile dysfunction worse.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Social Security Administration and obtain a copies of any medical records used to determine that he was disabled and entitled to Social Security Administration benefits.  The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.

2.  The Veteran's claims file should be provided to the VA examiner who provided the January 2012 opinion (if that examiner is unavailable then another comparably qualified examiner may respond instead), to review the record and provide discussion of the diagnosis of PTSD in May 2006, which appears to meet the DSM-IV criteria.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for any additional opinion offered.

3.  Schedule the Veteran for a VA examination to determine whether he has manifestations of an ankle disorder.  If so, the examiner should indicate whether such manifestations represent a clinically known diagnosis, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  Once all disabilities are identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) relates to the Veteran's active service.
All indicated tests and studies should be conducted.

The examiner should also indicate whether there are manifestations of a wrist disorder.  If so, the examiner should indicate whether such manifestations represent a clinically known diagnosis, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  Once all disabilities are identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) relates to the Veteran's active service.
All indicated tests and studies should be conducted.

The examiner should further comment as to whether the osteoarthritis of the knees, tendinopathy of the left shoulder and chronic strain of the right shoulder diagnosed at the July 2010 examination represent a clinically known diagnosis, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  All indicated tests and studies should be conducted.  Any other manifestations of the knees and shoulders beyond those identified in July 2010 should also be noted, and again the examiner should state whether any such manifestation represents a clinically known diagnosis, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  Once all disabilities are identified, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) relates to the Veteran's active service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should specifically review the June 2010 Gulf War examination report in the claims file.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record. If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is related to any incident in service, including the testicular pain, cyst and possible torsion of his testes in service, or is either caused or aggravated (made worse) by the medication taken to treat the Veteran's psychiatric disability.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


